Citation Nr: 0609297	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1999, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board first considered this appeal 
in December 2003 and determined that additional development 
was required. The matter was remanded and the RO performed 
all requested development.  The issue on appeal remains 
denied and is properly returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) in May 1990, and the 
veteran did not appeal that decision.

3.  The veteran submitted a request to reopen his previously 
denied claim of entitlement to service connection for PTSD on 
February 6, 1999.


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to 
February 6, 1999, for the grant of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In letters dated in April 2004 and October 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for an earlier 
effective date for entitlement to service connection for 
PTSD, including what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide VCAA notice prior to that decision; however, the RO 
provided notice in April and October 2004 and reconsidered 
the claim in November 2005.  In Pelegrini, the Court stated 
that its decision did not void or nullify AOJ actions or 
decisions in which VCAA notice was not provided prior to the 
AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran argues that, because he incurred PTSD during 
service and exhibited symptoms of the disorder during and 
immediately after his discharge, his effective date for 
entitlement to service connection for PTSD should correspond 
with his April 24, 1972, discharge date.  Alternatively, he 
claims that the effective date for service connection for 
PTSD should mirror the October 20, 1987, effective date for 
entitlement to service connection for a right forearm burn 
injury and lichen simplex chronicus.  He alleges that he 
incurred his skin injuries because the trauma of military 
service affected his mental state and caused him to 
participate in careless and self-destructive behaviors.  
Finally, the veteran claims entitlement to an April 26, 1988, 
effective date, the date of his original, but subsequently 
denied claim for compensation for PTSD.  

The veteran avers that, during service and immediately after 
his discharge, he became hostile, isolated, hypervigilant, 
detached, nervous, and restless, and he experienced memory 
loss, nightmares, insomnia, flashbacks, and fits of rage.  He 
alleges that he was ignorant of or did not acknowledge PTSD 
symptoms and avoided discussion of or confrontation with his 
memories of service by withdrawing socially and self-
medicating with drugs and alcohol.  The veteran's wife 
averred that the veteran had problems with alcohol abuse and 
was nervous, irritable, and unaffectionate.  She alleged that 
he experienced frequent nightmares, headaches, fits of rage, 
and episodes of memory loss.  The veteran's mother maintained 
that the veteran returned from Vietnam more moody, serious, 
withdrawn, and unhappy than he was prior to his period of 
service.  She observed that he had frequent headaches and 
exhibited alcohol abuse.

The veteran describes several potential stressors, including 
the general strain of living in an isolated camp where he was 
exposed to mines, long-range fighting, civilians' and 
soldiers' deaths, and potential ambushes and attacks.  He 
alleged that he witnessed a soldier accidentally shoot 
another soldier, assisted a friend who had been badly wounded 
during a mortar attack, and found a close friend shortly 
after he shot himself.  

The veteran's military records indicate that the veteran had 
non-combat service in Vietnam from March 1971 to January 
1972.  In 1970, the veteran complained of insomnia, worries, 
and "nerves" related to family problems and suspicions 
about members of his platoon.  The veteran alleges that he 
also counseled privately with a military chaplain about the 
emotional strains of service.

The veteran alleges that he recognized that he was 
experiencing mental distress in 1976, noticed a marked 
deterioration in 1986, and sought treatment in 1988.  In 
April 1988, Joseph P. O'Lone, M.D. diagnosed depression and 
probable PTSD.  The veteran was admitted for treatment at a 
rehabilitation center from June to August 1988, and 
physicians diagnosed Axis I PTSD and major depressive 
disorder related to the veteran's experiences in Vietnam.  In 
July 1989, a VA examiner diagnosed Axis I PTSD related to in-
service stressors.  

The veteran filed a claim for compensation for PTSD on April 
26, 1998.  In August 1989, the RO denied entitlement to 
service connection for PTSD because the veteran's alleged 
stressors did not meet Diagnostic and Statistical Manual of 
Mental Disorders-III (DSM-III) criteria for life-threatening 
stressors sufficient to support a diagnosis of PTSD.  The 
Board denied the veteran's claim in May 1990 because there 
was no documented evidence of stressors of a nature or 
severity likely to evoke symptoms of PTSD.  The veteran was 
given notice of that decision and his appellate rights.  In 
June 1990, the veteran's representative requested information 
related to a potential appeal to the United States Court of 
Veterans Appeals, but no appeal was filed.  Therefore, the 
Board decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.

On February 6, 1999, the veteran submitted a request to 
reopen his claim for entitlement to service connection for 
PTSD.  New and material evidence included the veteran's 
description of recalled stressor details, medical evidence of 
1999 treatment for PTSD, and corroborating evidence of the 
accidental homicide of a soldier in the veteran's base camp.  
During a July 2000 VA examination, the examiner found that 
the veteran's military experiences in aggregate, or his 
witness of the accidental homicide of a soldier alone, were 
traumatic enough to produce PTSD symptoms.  In July 2000, the 
RO granted entitlement to service connection for PTSD because 
the evidence of record verified the veteran's alleged 
stressor, which a VA examiner identified as sufficient to 
warrant a diagnosis of PTSD related to military trauma.  The 
RO assigned an effective date of February 6, 1999, the date 
of the veteran's claim to reopen.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  Id. § 3.400(q)(1)(ii). 

To demonstrate entitlement to service connection for PTSD, 
there must be medical evidence of a diagnosis of PTSD, 
credible supporting evidence of an in-service stressor, and 
medical evidence linking the diagnosis and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).  If the stressor is not 
related to combat, it must be supported by credible 
supporting evidence, which cannot consist solely of the 
veteran's lay testimony or after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The Board finds that the effective date of entitlement to 
service connection for PTSD is February 6, 1999.  Entitlement 
to compensation for PTSD arose when the evidence of record 
demonstrated that the veteran had PTSD related to 
corroborated in-service stressors.  The veteran submitted 
corroborating evidence of a stressor sufficient to produce 
PTSD when he submitted new and material evidence to support 
his February 6, 1999, claim.  Therefore, entitlement to 
compensation for PTSD arose with that claim, and the 
effective date for the claim is February 6, 1999.

The Board cannot assign February 24, 1972, or April 26, 1988, 
effective date because the veteran did not file his claim 
within one year of his discharge from service and the 
evidence does not establish entitlement to service connection 
prior to 1999.  In May 1990, the Board found that evidence of 
record did not corroborate the occurrence of in-service 
stressors sufficient to evoke PTSD.  Therefore, the evidence 
of record did not establish entitlement to compensation for 
PTSD, and VA cannot establish an effective date earlier than 
May 1990.  Similarly, the Board cannot assign an effective 
date of April 26, 1988, the date of the veteran's original 
claim for compensation for PTSD, because the evidence of 
record associated with that claim did not establish 
entitlement to service connection for PTSD.

The veteran argues that he is entitled to an earlier 
effective date because he incurred PTSD in service and 
exhibited symptoms of PTSD immediately after his discharge.  
An effective date is not the date on which a service-
connected disability was incurred, but the date on which the 
evidence related to a filed claim establishes the elements of 
service connection (a nexus between a diagnosed disability 
and service).  In this case, the evidence did not demonstrate 
entitlement to compensation for PTSD until 1999 because there 
was no evidence of a diagnosis of PTSD related to 
corroborated in-service stressors until the veteran 
supplemented the record 1999.  The veteran, his wife, and his 
mother stated that the veteran exhibited symptoms of PTSD 
immediately after his discharge.  Lay witnesses are competent 
to describe the veteran's symptomatology, but they lack the 
medical expertise necessary to diagnose the etiology of the 
veteran's complaints.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Therefore, their statements alone 
do not demonstrate that the veteran had PTSD related to an 
in-service stressor in 1972.  Therefore, entitlement to 
compensation for PTSD arose in 1999, when the evidence 
supported a diagnosis of PTSD related to corroborated 
stressors.

The veteran alternatively contends that the effective date 
for entitlement to service connection for PTSD should 
correspond with the October 20, 1987, effective date for 
entitlement to service connection for skin injuries.  VA 
regulations do not provide for assignment of effective dates 
based on a relationship between service-connected 
disabilities.  Effective dates are assigned separately based 
on when each claim is filed or when the evidence demonstrates 
that entitlement has arisen.  In any case, there is no 
medical evidence of record that the veteran's skin injuries 
are related to PTSD or incurred as a result of an affected 
mental state.  

The veteran also claims entitlement to an earlier effective 
date because he argues that he exhibited symptoms of PTSD 
within a presumptive period and is therefore entitled to a 
presumption of service connection.  Service connection may be 
granted if the veteran displays symptoms of a condition 
listed in 38 C.F.R. § 3.309 within the periods specified in 
38 C.F.R. § 3.307.  The presumptions described in those 
regulations do not apply because PTSD is not listed in 38 
C.F.R. § 3.309.

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  In this case, the preponderance 
of the evidence weighs against the veteran's claim.  
Therefore, entitlement to an effective date earlier than 
February 6, 1999, for a grant of service connection for PTSD 
is denied.


ORDER

An effective date prior to February 6, 1999, for the grant of 
entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


